Case 2:19-cv-02251-CMR Document1 Filed 05/22/19 Page 1of5

DISANDRO & MALLOY, P.C.

By: John J. King, III, Esquire

Identification No. 321476 ATTORNEY FOR PLAINTIFF
1760 Market Street, Suite 1201

Philadelphia, Pennsylvania 19103

(215) 587-9900

 

WENDELL CHRISTOPHER BROCK UNITED STATES DISTRICT COURT
538 E. Brinton Street FOR THE EASTERN DISTRICT
Philadelphia, PA 19144 OF PENNSYLVANIA
vs.

CIVIL ACTION NO.
WILLIAM FRANCIS CROCKER

2753 Chinchilla Drive
Wilmington, DE 19810

 

CIVIL ACTION

1. Plaintiff, Wendell Christopher Brock, is an individual who resides 538 E. Brinton
Street, Philadelphia, Pennsylvania 19144.

2. Defendant, William Francis Crocker, is an individual who resides at 2753
Chinchilla Drive, Wilmington, Delaware 19810.

3. Jurisdiction for this action is based upon 28 U.S.C. §1332(a)(1) in that it involves
citizens of different states and the amount in controversy exceeds the sum or value of
$75,000.00, exclusive of interest and costs.

4, Venue is proper in that the location of the occurrence giving rise to the cause of
action occurred in Delaware County, Pennsylvania. 28 U.S.C. §1391.

S. On or about February 24, 2018, plaintiff, Wendell Christopher Brock, did own,
operate, possess, and control a certain motor vehicle involved in the collision hereinafter referred

to.
Case 2:19-cv-02251-CMR Document1 Filed 05/22/19 Page 2 of 5

6. On or about February 24, 2018, defendant, William Francis Crocker, did own,
operate, possess, and control a certain motor vehicle involved in the collision hereinafter referred
to.

di On or about February 24, 2018, the vehicle owned, operated, possessed and
controlled by the defendant, William Francis Crocker, was proceeding westbound on the
Baltimore Pike, in Delaware County, Commonwealth of Pennsylvania, and when it arrived at or
near the I-476 north off/on ramp, it was so negligently, carelessly, recklessly and wantonly
controlled and operated that it was caused to come into contact and collision with the rear of the
vehicle operated by the plaintiff, Wendell Christopher Brock, resulting in personal injuries to the
plaintiff, hereinafter more specifically set forth.

8. At the time and place aforesaid, the carelessness, recklessness and negligence of
the defendants, consisted of the following:

(a) Operating the said automobile at a high and excessive rate of speed under the
circumstances;

(b) Failing to have the said vehicle under proper and adequate control;

(c) Failing to give proper and sufficient notice of his approach;

(d) Operating the said vehicle without due regard for the rights, safety and position of
the plaintiff;

(e) Violating the various ordinances and laws of the County of Delaware, and the
statutes of the Commonwealth of Pennsylvania pertaining to the operation and control of motor
vehicles, including:

(i) 75 Pa.C.S. § 3310. Following too closely;

(ii) 75 Pa.C.S.§ 3361. Driving vehicle at safe speed;
Case 2:19-cv-02251-CMR Document1 Filed 05/22/19 Page 3 of 5

(ili) 75 Pa.C.S. § 3714. Careless driving;

(f) Failing to exercise due care and caution under the circumstances;

(g) Failing to maintain an assured clear distance;

(h) Failing to maintain a proper lookout;

(i) Disregarding traffic conditions;

(j) Being inattentive;

(k) Failing to properly maintain said vehicle;

(1) Being otherwise negligent under the circumstances;

(m) Any other acts or omissions which constitute negligence, carelessness, and/or
reckless indifference for the safety of the plaintiff and that are discovered in the discovery
process as promulgated by the Pennsylvania Rules of Civil Procedure or at the trial of this case.

2 As a direct result of the defendant's carelessness, recklessness and negligence as
aforesaid, plaintiff, Wendell Christopher Brock, sustained severe internal and external injuries in
and about the head, body and limbs, including but not limited to: Right shoulder full thickness
supraspinatus tear with retraction; right shoulder strain and sprain; disc herniation at C5-C6;
Aggravation of preexisting degenerative changes of the cervical spine; cervical strain and sprain;
thoracic strain and sprain; left knee strain and sprain; right knee strain and sprain; lumbar strain
and sprain, and a severe and permanent shock to his nervous system, all of which have caused
him and will continue to cause him great pain and agony, and have prevented him and will
continue to prevent her in the future from attending to his daily duties and occupation, all to his
great financial damage and loss.

10. At all times relevant herein, the plaintiff, Wendell Christopher Brock, will be

considered covered by the Full Tort option applicable under the Pennsylvania Motor Vehicle
Case 2:19-cv-02251-CMR Document1 Filed 05/22/19 Page 4 of 5

Financial Responsibility Law, which provides him an unlimited right to sue for both economic
and non-economic damages and pain and suffering, due to the fact that the operator of the motor
vehicle which caused the collision was registered outside of Pennsylvania.

11. In addition, plaintiff elected the Full Tort option, which provides him an unlimited
right to sue for both economic and non-economic damages and pain and suffering.

12. Further, by reason of the aforesaid, plaintiff, Wendell Christopher Brock, has
been obliged to expend various sums of money for medicine and medical attention in and about
endeavoring to treat and cure himself of his said injuries, and will be obliged to expend
additional sums of money for the same purposes in the future, all to his great financial damage
and loss.

13. As a further result of the accident and the injuries sustained therein, plaintiff,
Wendell Christopher Brock, has and/or may suffer lost wages and an impairment of his earning
capacity and power, which lost wages and impairment of earning capacity and power has or may
exceed the sums recoverable under the limitations of the Pennsylvania Motor Vehicle Financial
Responsibility law.

14. Asa direct result of the accident aforesaid, plaintiff has and will hereinafter incur
additional financial and/or medical expenses or losses which will exceed amounts which she may
otherwise be entitled to recover under the Pennsylvania Motor Vehicle Financial Responsibility

Law.
Case 2:19-cv-02251-CMR Document1 Filed 05/22/19 Page 5 of 5

WHEREFORE, plaintiff, Wendell Christopher Brock, demands judgment against the
defendant, William Francis Crocker, in an amount not in excess of One Hundred and Fifty

Thousand ($150,000.00) Dollars, plus interest and costs.

DISANDRO & MALLOY, P.C.

BY: C )£ GZ

SJ. KING, III, ZSQUIRE
‘YORNEY FOR PLAINTIFFS

   
